Citation Nr: 1700832	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  10-45 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for head injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to July 1970 and from September 1970 to October 1974.  He served in the Republic of Vietnam and was awarded the Combat Infantryman Badge. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Denver, Colorado, Regional Office (RO).  In June 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.

The Board remanded the claim for additional development in August 2015.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran does not have any current residuals of a head injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in October and November of 2009.  The letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claims.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and the lay statements of the Veteran.  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the June 2015 hearing, the undersigned fully explained the issues on appeal, noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that any error provided in notice during the hearing constitutes harmless error.  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

Pursuant to the August 2015 Board remand, the Veteran underwent VA examinations in April and May of 2016 to assess his claimed head injury residuals.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski,    3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Service Connection for Residuals of a Head Injury

The Veteran contends that he is entitled to service connection for residuals of a head injury.  As the weight of the evidence does not demonstrate a current diagnosis related to a head injury at any time during the appeal period, the Board finds that service connection is not warranted.

The evidence reflects that the Veteran experienced a head injury in service.  The Veteran's August 1974 report of medical history completed for service separation states that he reported having experienced a head injury.  On contemporaneous physical evaluation, no head abnormalities were identified.  In his October 2009 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran indicated that he had sustained a 1972 head injury and was treated at the 3rd Surgical Unit, Kanto Vietnam.  A November 2009 written statement from the Veteran conveys that he was attacked by "5 or 6 Viets and received my head injury [a]nd was taken to the 3rd Surgery Hospital in Can To, Vietnam."  In an October 2012 written statement, the Veteran advanced that he sustained head shell fragment wounds in "1970-71" and was treated at the 43rd Evacuation Hospital in "Beintuie," Republic of Vietnam.  The Board finds that the Veteran's account of experiencing a head injury during service is competent and credible, and consistent with the circumstances of service in a combat zone.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that the head injury occurred in service as described.

At the June 2015 Board hearing, the Veteran reported that he was treated for a skull fracture immediately following his in-service injury.  He testified that he had had a headache and "I was dizzy and I was, like, kind of like blurred all on one side..."  He stated that, after he was released from the hospital, he continued to have headaches and was getting into trouble with his sergeants because he was having difficulty understanding their instructions.  As to his current symptoms, he noted that he experiences some memory problems and difficultly comprehending what he reads.  He reported that he still experiences migraine headaches.  He did not report that he seeks treatment for any other medical or psychological problems related to the head injury.  

The Veteran was provided VA examinations in April 2016 to assess his claimed head injury residuals.  The examiner noted that the service treatment records, along with the Veterans testimony, indicate that he most likely experienced a mild traumatic brain injury (TBI) in service.  However, the examiner opined that there are no current residuals of a head injury, and provided the following rationale: "There is no evidence in the records of head injury residuals or treatment for such in the many years after service.  Symptoms from mild TBI generally resolve within 3 to 6 months following injury.  Based on 1) this fact; 2) the complete lack of evidence of head injury residuals in the record; and 3) the fact that the Veteran's current cognitive issues are all due to his vascular dementia, it is less likely as not that he ever had any significant head injury residuals."  Regarding the Veteran's reported migraine headaches, the examiner noted that the Veteran complained of migraine headaches at the June 2015 Board hearing; however, "today he denied problems with severe headaches.  He is not on any medications which would suggest a diagnosis of migraines, as prn Tylenol is not a standard migraine headache medication.  Neither the gabapentin nor the baclofen on his medication list indicate that they are for headaches.  There is no evidence that migraine headaches are currently a problem for the Veteran."  The VA examiner noted that a 2009 MRI was not consistent with trauma, while a 2015 MRI showed "unchanged encephalomalacia along the inferior frontal lobes, consistent with remote traumatic change."  The examiner opined that the described head injury in service would not have been severe enough to cause the abnormality seen on the MRI.  The examiner explained that the Veteran's post-service history is notable for multiple TBI risk factors, including problems with alcohol and drug use, homelessness, and recreational boxing.  A scars examination revealed several scars on the Veteran's forehead that were flat, nontender, nonadherent, intact, and difficult to see.  When asked where and when he got his different scars, the Veteran said he did not know, and that he had been in a lot of fights, especially after service.  Finally, the VA examiner noted that the Veteran reported a "dent" in his skull, but no dent was found upon physical examination, and the Veteran himself stated that it is not currently present.  

The Veteran underwent a VA psychiatric evaluation in May 2016.  The diagnoses were major neurocognitive disorder due to multiple etiologies; without behavioral disturbance, and alcohol use disorder, severe, in remission in a controlled environment.  The major neurocognitive disorder is manifested by disorientation and impaired memory/executive functions.  The VA examiner opined that there are not any cognitive or psychological residuals of a TBI, and that his cognitive impairment is due entirely to his major neurocognitive disorder.

The VA examinations are highly probative medical evidence.  The VA examiners were informed of the relevant evidence, relied on accurate facts, and gave fully articulated opinions that were supported by sound reasoning.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

After considering the above the Board finds that the preponderance of the evidence is against the claim, as the preponderance of the evidence fails to demonstrate a current disability related to the in-service head injury.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board carefully considered the Veteran's lay statements.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).   However, diagnosing residuals of a head injury such as cognitive and neurological symptoms goes beyond a simple and immediately observable cause-and-effect relationship and may require evaluation of imaging studies, clinical findings, and psychiatric evaluation.  The Veteran has not demonstrated that he has the requisite medical knowledge to determine whether he has currently diagnosed residuals of a head injury.  Thus, whether the Veteran has current head injury residuals requires specialized training for a determination and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence.  

Because the criteria for current disability have not been met, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Brammer at 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").


ORDER

Service connection for residuals of a head injury is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


